November 25, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         GERMAINE JAMES, Appellant

NO. 14-14-00582-CV                          V.

                         JOSE AGUILERA, Appellee
                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on July 15, 2014. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Germaine James.


      We further order this decision certified below for observance.